210 F.3d 420 (2nd Cir. 2000)
In Re: STRATTON OAKMONT, Debtor.CHRIS ARFORD, FRANK & KATHLEEN BERNATOWICZ, SCOTT BIJLANI, DAVID CHEUNG, BRYAN CLARK, JIM CORE, BYRON DAVIS, WILLIAM S. DEBREE, DEFRANK FAMILY TRUST, CAMERON DELOACH, CHRISTOPHER & ELIZABETH EBER, DONALD ERSKINE, LEO & KATHLEEN GENOVESE, GARY & JANICE GEORGE, TIMOTHY & ROBYN GULSTROM, ANDREW & JANET GUNN, ROBERT HARDING, JAY & EDNA HARTMAN, KURT HECHT, BRUCE & BEVERLY HEIGH, HELALI FAMILY TRUST, JOHN ANDREW HILL, KENNETH HUGGETT, JOSEPH A.  JACOBS, LARS ERIK JONSSON, PETER KNIGHT, DONALD & BETSY LATORE, JOSEPH S. LOMBARDO, LUBBOCK RADIOLOGY ASSOCIATION PROFIT SHARING PLAN, JEROME LUEBOKE, DAVID L. MEULEBROECK, CHARLES MILANO, WAYNE MOSTILLER, SCOTT  PORTER, DOUGLAS RAILTON, DOUGLAS & JANICE RAILTON, JAMES REIDER, ROBERT & MARGARET RIEHN, DEAN ROBINSON, ISAAC ROE, RICHARD SHEDRICK, HENRY SIMONS IRA, HENRY SIMONS, CLAUDE STEMP, ERIK SZETO IRA, ERIK SZETO PROFIT SHARING, ERIK SZETO, ERIK & YUEN FAI CHEN SZETO, RICK TIVERS, CLIFFORD TOBACK,  RICHARD A. VOGEL PARTNERSHIP, ROBERTWALES IRA, ROBERT WALES, GEORGE "PAT" WALSH, OTTO WICK, DOUGLAS WITTMEYER and NORA WOOD FAMILY TRUST, Claimants-Appellants,v.HARVEY R. MILLER, Esq., As Trustee for the liquidation of Stratton Oakmont, Inc., Trustee-Appellee,SECURITIES INVESTOR PROTECTION CORPORATION, Appellee.
Docket No. 99-5076August Term, 1999
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
Argued: April 12, 2000Decided: April 18, 2000

Appeal from a judgment of the United States District Court for the Southern District of New York, Richard M. Berman, Judge, affirming the determination of the bankruptcy court that claimants seeking damages for failure of introducing broker to execute sale orders are not "customers" under the Securities Investor Protection Act, 15 U.S.C. 78aaa, et seq.
Affirmed.
THOMAS A. HARGETT, Indianapolis, Indiana (Maddox Koeller Hargett & Caruso, Steven B. Caruso, New York, New York, on the brief), for Claimants-Appellants.
STEVEN ALAN REISS, New York, New York (Adam C. Rogoff, Theodore E. Tsekerides, Jeremy E. Novak, Gary D. Ticoll, Weil, Gotshall & Manges, on the brief), for Trustee-Appellee.
JOSEPHINE WANG, Senior Associate General Counsel, Washington, D.C. (Stephen P. Harbeck, General Counsel, Securities Investor Protection Corporation, Washington, D.C., on the brief), for Appellee.
Before: NEWMAN, KEARSE, and CABRANES, Circuit Judges.
Per Curiam:


1
The judgment is affirmed substantially for the reasons stated in the opinion of District Judge Richard M. Berman published at 239 B.R. 698 (S.D.N.Y. 1999), aff'g 229 B.R. 273 (Bankr. S.D.N.Y. 1999).